963 F.2d 1522
U.S.v.Bloomer
NO. 92-1220
United States Court of Appeals,Second Circuit.
Apr 30, 1992

Appeal From:  D.Vt., [on
remand to
791 F.Supp.
100]
REMANDED.


1
Federal Reporter.  The Second Circuit provides by rule for


2
disposition by summary order when a decision is unanimous


3
and each judge believes that 'no jurisprudential purpose


4
would be served by a written opinion.' Decisions without


5
formal opinions 'shall not be cited or otherwise used in


6
unrelated cases.' Second Circuit Rules, § 0.23, 28 U.S.C.A.)